Case 18-13641        Doc 33     Filed 05/13/19     Entered 05/13/19 16:04:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 13641
         Hector T Espinosa, Sr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/09/2018.

         2) The plan was confirmed on 07/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2018.

         5) The case was Dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13641             Doc 33   Filed 05/13/19    Entered 05/13/19 16:04:40               Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $894.00
           Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                        $894.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $379.13
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                         $40.23
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $419.36

 Attorney fees paid and disclosed by debtor:                    $80.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim          Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
 Armor Systems Corporation         Unsecured          40.08         40.08          40.08           0.00       0.00
 Barclays Bank Delaware            Unsecured      3,946.00            NA             NA            0.00       0.00
 Check N Go                        Unsecured         700.00           NA             NA            0.00       0.00
 Dept Of Ed/582/Nelnet             Unsecured      5,018.00            NA             NA            0.00       0.00
 Galiliee Medical Center           Unsecured         421.00           NA             NA            0.00       0.00
 Jefferson Capital Systems LLC     Unsecured         859.31        859.31         859.31           0.00       0.00
 Mages & Price LLC                 Unsecured         134.00           NA             NA            0.00       0.00
 Merrick Bank                      Unsecured      3,298.85       3,298.85       3,298.85           0.00       0.00
 Midland Funding LLC               Unsecured         597.29        597.29         597.29           0.00       0.00
 MRI Lincoln Imaging Center        Unsecured          25.00           NA             NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         575.00        574.86         574.86           0.00       0.00
 Portfolio Recovery Associates     Unsecured      2,814.98       2,814.98       2,814.98           0.00       0.00
 Portfolio Recovery Associates     Unsecured      4,102.17       2,532.44       2,532.44           0.00       0.00
 Santander Consumer USA            Secured        7,997.80       8,680.00       4,925.00        382.60      53.12
 Santander Consumer USA            Unsecured            NA       3,755.00       3,755.00           0.00       0.00
 Sprint                            Unsecured      1,106.00       1,106.05       1,106.05           0.00       0.00
 Target                            Unsecured      1,209.98            NA             NA            0.00       0.00
 Wells Fargo Bank                  Unsecured            NA         112.22         112.22           0.00       0.00
 Wells Fargo Bank                  Secured           618.02        618.02         505.80          38.92       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-13641        Doc 33      Filed 05/13/19     Entered 05/13/19 16:04:40             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $4,925.00            $382.60             $53.12
       All Other Secured                                    $505.80             $38.92              $0.00
 TOTAL SECURED:                                           $5,430.80            $421.52             $53.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,691.08               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $419.36
         Disbursements to Creditors                               $474.64

 TOTAL DISBURSEMENTS :                                                                         $894.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
